SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Lee Allen Bunch, Jr. appeals from the judgment entered in the United States District Court for the District of Connecticut (Chatigny, /.), granting summary judgment in favor of the Danbury Police Department and Detective Louis Ramos.1 *11Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
“This Court reviews the district court’s grant of summary judgment de novo” and “will affirm the decision only if the record indicates that ‘there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.’” Tenenbaum v. Williams, 193 F.3d 581, 593 (2d Cir.1999) (quoting Fed. R.Civ.P. 56(c)).
For substantially the reasons stated by the district court, it properly granted summary judgment.
Accordingly, the judgment of the district court is hereby AFFIRMED.

. N.B.: States' Attorney Robert Bumetti is not a party to this appeal. The district court earlier had granted dismissal of Bunch’s suit against Bumetti because of Burnetti’s absolute prosecutorial immunity, and Bunch does not appear to challenge this portion of the judgment. The Court therefore did not notify Burnetti of this appeal, and Burnetti's counsel never appeared.